               Case 4:21-mj-70319-MAG Document 16 Filed 04/22/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division                                                FILED
 4 MOLLY K. PRIEDEMAN (CABN 302096)
   Assistant United States Attorney                                           Apr 22 2021
 5
          1301 Clay Street                                             SUSANY. SOONG
 6        Oakland, California 94612
          Telephone: (510) 637-3680                               CLERK, U.S. DISTRICT COURT
 7        FAX: (510) 637-3724                                  NORTHERN DISTRICT OF CALIFORNIA
          molly.priedeman@usdoj.gov                                        OAKLAND
 8

 9 Attorneys for United States of America
10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                        )   NO. 21-MJ-70319-MAG
                                                      )
14           Plaintiff,                               )   STIPULATION AND [PROPOSED] ORDER
                                                      )   EXCLUDING TIME UNDER THE SPEEDY TRIAL
15      v.                                            )   ACT AND FEDERAL RULE OF CRIMINAL
                                                      )   PROCEDURE 5.1(c) AND (d)
16   JOSE OCHOA GUTIERREZ,                            )
                                                      )
17           Defendant.                               )
                                                      )
18
19           A status conference in this matter is scheduled for April 23, 2021. Counsel for the United States
20 and counsel for the defendant, Jose Ochoa Gutierrez, jointly stipulate and request that the that the status

21 conference be continued to May 21, 2021 at 1:00 pm before Magistrate Judge Kandis A. Westmore and

22 time be excluded under Federal Rule of Criminal Procedure 5.1(c) and (d), and the Speedy Trial Act

23 from April 23, 2021 to May 21, 2021.

24           The government and counsel for the defendant have agreed that time be excluded under Federal
25 Rule of Criminal Procedure 5.1 and the Speedy Trial Act so that defense counsel can continue to

26 prepare, including by reviewing additional discovery that has recently been produced by the

27 government. For these reasons, the parties stipulate and agree that excluding time until May 21, 2021,

28
     STIPULATION TO EXCLUDE TIME
     AND [PROPOSED] ORDER
     21-MJ-70319-MAG                                  1
30
              Case 4:21-mj-70319-MAG Document 16 Filed 04/22/21 Page 2 of 3




 1 will allow for the effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv); FRCP 5.1(c) and

 2 (d). The parties further stipulate and agree that the ends of justice served by excluding time from April

 3 23, 2021 to May 21, 2021 from computation under the Speedy Trial Act and Federal Rule of Criminal

 4 Procedure 5.1(c) and (d) outweigh the best interests of the public and the defendant in a speedy trial. 18

 5 U.S.C. §§ 3161(h)(7)(A), (B)(iv).

 6          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 7 counsel for the defendant to file this stipulation, request, and proposed order.

 8

 9          IT IS SO STIPULATED.

10

11 DATED: April 22, 2021                                     _____/s/_Molly K. Priedeman______________
                                                                MOLLY K. PRIEDEMAN
12                                                              Assistant United States Attorney
13

14 DATED: April 22, 2021                                         ____ /s/__Miranda Kane
                                                                 MIRANDA KANE
15                                                               Attorney for the Defendant
16

17

18
19

20

21

22

23

24

25

26

27

28
     STIPULATION TO EXCLUDE TIME
     AND [PROPOSED] ORDER
     21-MJ-70319-MAG                                 2
30
              Case 4:21-mj-70319-MAG Document 16 Filed 04/22/21 Page 3 of 3




 1                                            PROPOSED ORDER

 2          Based upon the representations of counsel and for good cause shown, the Court finds that failing

 3 to exclude the time from April 23, 2021 to May 21, 2021, would unreasonably deny defense counsel and

 4 the defendant the reasonable time necessary for effective preparation and continuity of counsel, taking

 5 into account the exercise of due diligence. 18 U.S.C. §3161(h)(7)(B)(iv). The Court further finds that

 6 the ends of justice served by excluding the time from April 23, 2021 to May 21, 2021 from computation

 7 under the Speedy Trial Act and Federal Rule of Criminal Procedure 5.1(c) and (d) outweighs the best

 8 interests of the public and the defendant in a speedy trial. Therefore, and with the consent of the parties,

 9 IT IS HEREBY ORDERED that the time from April 23, 2021 to May 21, 2021 shall be excluded from
10 computation under the Speedy Trial Act and Federal Rule of Criminal Procedure 5.1(c) and (d) and the

11 status conference shall be continued to May 21, 2021 at 1:00 pm before Magistrate Judge Kandis A.

12 Westmore. 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv); FRCP 5.1(c),(d).

13

14          IT IS SO ORDERED.

15

16 DATED:___________________
          April 22, 2021                                  _____________________________________
                                                          THE HONORABLE ROBERT M. ILLMAN
17
                                                          United States Magistrate Judge
18
19

20

21

22

23

24

25

26

27

28
     STIPULATION TO EXCLUDE TIME
     AND [PROPOSED] ORDER
     21-MJ-70319-MAG                                 3
30
